DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the claims
Claims 8-18 are pending and examined on merits in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-18 are rejected under 35 U.S.C. 103 as Mirza et al (Journal of Alzheimer disease, 2016, hereinafter “Mirza”) in view of Ravikumar et al (Journal of Dr. NRT University of Health Sciences 2014) and Mile et al (Journal of Immunological methods 2015) and further in view of Edwardson et al (Silicon biochemistry, Ciba Foundation symposium 121, 1986).
Claim 8 is directed to a process comprising:
Incubating a sample with a lumogallion solution in a buffer having a pH value ranging from pH 7.2 to 4.0; wherein incubating the sample includes incubating the sample for a period of time from 12 hours at a temperature of 20-30 ͦC and stabilizing the sample using a mount media that includes paraphenylenediamine in glycerol. The recitation “A method for the fluorescence labeling of aluminosilacates in a sample” is recited in the preamble, wherein the sample can be of any sample. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. “A method for the fluorescence labeling of aluminosilacates in a sample”, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure/process is capable of performing the intended use/purpose, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Mirza discloses identification of Aluminum in human brain using lumogallion (Title). Mirza teaches that Lumogallion is 4-chloro-3-(2,4 dihydroxyphenylazo)-2-hydroxybenzene-1-sulphonic acid (i.e. 5-Chloro-3-(2,4-dihydroxyphenylazo)-2-hydroxybenzenesulfonic acid) which has a high affinity for Al3+. Mirza discloses identification of aluminum in human brain tissue from individual with Alzheimer disease using Lumogallion (Introduction, page 1333, end col. and page 1334, 1st paragraph of 1st col.). Mirza discloses a process of incubating a sample of human brain tissue from an individual with Alzheimer disease with lumogallion in a buffer having a pH 7.4 for 45 minutes and then stabilizing the sample with a mounting medium (Flouromount) and measuring fluorescence using fluorescence microscopy (page 1334, line 44 of 2nd col. to line 5, 1st col. of page 1335; and Abstract). Mirza discloses specifically identifying Aluminum in brain tissue by incubating with lumogallion and detection using observed fluorescence (Discussion). 
Mirza discloses stabilizing the sample with a Flouromount mounting media but does not teach mounting medium includes paraphenylenediamine. Mirza discloses incubation at pH 7.4 for 45 minutes but does not teach incubation 2-4 hours at 60 ͦC or 12-24 hours at 20-30 ͦC.
Ravikumar discloses review on mounting medium for histological preparation and staining (Abstract). Ravikumar teaches that fluorescent mounting media commonly contain antifade agents such as DABCO that slow down photo bleaching (page S5, 2nd col.). Ravikumar teaches that Polyvinyl alcohol, often used as a mountant in immunofluorescence microscopy, has been recommended as an alternative for glycerine jelly and adding paraphenylenediamine to the preparation is effective in retarding photo fading (Page S4, 2nd col.). 
Mile teaches that the use of lumogallion staining enabling the detection of phagocytosed aluminum adjuvants (e.g. aluminum oxyhydroxide and aluminum hydroxyphosphate) inside viable cells (Title and Abstract). Mile teaches incubating cells having aluminum adjuvants with lumogallion overnight at 37 ͦC, washing and fixing with PFA, stabilized by mounting using mounting media (page 89, 1st col., section 2.7 and 2nd col., section 2.8.3) and detected by fluorescent imaging.
Therefore, given the fact that including paraphenylenediamine in mounting medium is common and known and is advantageous for being providing reduction in photo fading, it would be obvious to one of ordinary skilled in the art to consider including paraphenylenediamine in the mounting medium of Mirza with the expectation of improving photo fading with a reasonable expectation of success. Since Mirza discloses using Flouromount mounting medium, which comprises polyvinyl alcohol. Since Ravikumar teaches recommendation of adding paraphenylenediamine to mounting preparation comprising polyvinyl alcohol or glycerine (page S4, 2nd col., see “polyvinyl alcohol”), it provides a strong motivation to include paraphenylenediamine in the mounting preparation of Mirza or providing mounting medium comprising polyvinyl alcohol or glycerol having paraphenyldiamine. Moreover, given the fact that Mile teaches staining live cells and incubating live cells with lumogallion overnight at 37 ͦC, it would be obvious to one of ordinary skilled in the art at the time of the effective filing date of claimed invention, to envisage various modification of incubation times and temperature with the expectation of expanding the arsenal of usage of lumogallion for staining live cells and various other cells with a reasonable expectation of success because change of concentration, incubation time and temperature can be optimized based on the cell types, cell preparation and reaction conditions. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See also MPEP 2144.05. 
In regards to fluorescence labeling of aminosilicates in the sample, Mirza does not mention about the presence of aluminosilicates in the brain tissue of Alzhiemer patient and binding of lumogallion with aluminosilicates. However, as evidence from Edwardson, Alzheimer’s disease has shown co-localization of high concentrations of aluminum and silicon at that center of the core and the presence of these elements as aluminosilicates that has been confirmed using solid state 27Ai nuclear magnetic resonance. Edwardson teaches that senile plaques are a neuropathological feature of the ageing brain and they occur in large numbers in Alzheimer’s disease, the major form of senile dementia (Abstract and Introduction).  Edwardson teaches that X-ray probe analyses of isolated cores and plaques in situ from patients with Alzheimer’s disease has shown co-localization of high concentrations of aluminum and silicon at that center of the core and the presence of these elements as aluminosilicates has been confirmed using solid state 27Ai nuclear magnetic resonance.
Therefore, the detection process as shown obvious by the combination of the references by lumogallion would be highly expected to provide staining/labeling of aluminosilicates because Edwardson discloses patients with Alzheimer’s disease has high concentrations of aluminum and silicon as aluminosilicates in brain tissue. Since the compound lumogallion used in Mirza is the same compound as recited in claim 8 of the application under examination, the compound of Mirza would possess the same property of specific labeling of aluminosilicates because products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In regards to claims 9-13, Mirza in view of Edwardson make obvious of labeling aluminum in biological sample including cell sample and hitological sample using lumogallion and since the since the compound lumogallion used in Mirza is the same lumogallion compound of the application under examination, the compound of Mirza would possess the same property of specific labeling of aluminosilicates including zeolites, clinoptilolites present in the sample because products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In regards to claims 14-15, Edwardson teaches labeling of live cells and Mirza teaches labeling fixed cells embedded in paraffin (page 1334) and a process including dewaxing and thus various samples and labeling of fixed or live cells including dewaxing of parafilm embedded cells would be obvious to one of ordinary skilled in the art. 
In regards to claim 18, Mirza, as described above disclosed detection after lumogallion labeling using observed fluorescence.
Response to argument
Applicant's arguments amendments filed 09/07/2022 have been fully considered and are persuasive to overcome the rejection under 35 USC 112 (b) in view of the amendments but the arguments regarding 35 USC 103 rejection have been rendered moot in view of the new grounds of rejections as described in this office action necessitated by Applicant’s amendments.
Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641